Citation Nr: 1011732	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the claim sought.

In November 2007, the Veteran and his wife testified before a 
Decision Review Officer at hearing at the Philadelphia RO.  A 
copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in Vietnam from August 1966 to August 1967 
as a carpenter and construction worker with Headquarters and 
Headquarters Company, 87th Engineer Battalion (Construction).  
According to Shelby Stanton's Vietnam Order of Battle, the 
87th Engineer Battalion served the 35th Engineer Group at Cam 
Ranh Bay. 

In support of his claim of entitlement to service connection 
for posttraumatic stress disorder the Veteran has identified 
three stressors that he believes contributed to the disorder: 
1) engaging in a firefight and having a gun being pointed at 
him by a Republic of Korea Marine sometime in September 1966 
at Ninh Hoa; 2) learning of the September 1966 death of an 
Albert Collins, who had the same name as a close friend; and 
3) being evacuated out of Vietnam on the same aircraft as 
severely wounded soldiers.  

Regarding his first stressor, the Veteran reports that he 
believes that Bravo Company, 1st Battalion, 22nd Infantry, 4th 
Infantry Division was also involved in the same firefight in 
September 1966.  Additionally, at a March 2005 VA 
examination, the examiner diagnosed the Veteran with 
posttraumatic stress disorder based on his account of a 
firefight outside of Nha Trang.  While Nha Trang and Ninh Hoa 
are both within the Khánh Hòa province, along the coast of 
Vietnam, the appellant's participation in the firefight 
remains unverified.  

Since the March 2005 examination, the Veteran identified the 
other two stressors.  While the Vietnam Veterans Memorial 
Directory of Names confirms the death of a Private First 
Class Albert Collins, and while Private First Class Collins 
served with the 4th Infantry Division, the relationship 
between that soldier's death and the appellant's own service 
in Vietnam remains unclear.  That is, the Veteran has yet to 
allege that he witnessed the death of Private Collins, or 
that he knew and served with the Private Collins who was 
killed.  

Finally, the Veteran's service medical records confirm that 
he was medevaced from Vietnam in August 1967 because of 
hepatitis.  While it is unclear whether the appellant was 
physically in the same part of the aircraft as severely 
wounded soldiers, the Board concedes that it is probable that 
he did travel to the continental United States with service 
personnel who had been wounded in battle and who were being 
returned for additional medical care in the United States.  

On review of the record, the Board finds that the effort to 
verify the appellant's stressors one and two was inadequate.  
Particularly, with respect to stressor number one the 
claimant has provided the minimum information required by VA 
to pursue a request with the U.S. Army and Joint Services 
Records Research Center, and VA now has a duty to verify the 
specific stressors identified by the Veteran.  See 38 
U.S.C.A. § 5103A (West 2002).  The Board finds that claimed 
stressor number three is verified, but it is unclear whether 
the appellant has posttraumatic stress disorder exclusively 
due to that confirmed stressor. 

On remand, the RO should attempt to independently verify 
whether during the Veteran's service he was exposed to 
stressors one and two.  Therefore, VA must provide a summary 
of these stressor statements to the U.S. Army and Joint 
Services Records Research Center, and ask them to attempt to 
verify these stressors.  See VA Manual M-21-1MR, 
IV.ii.1.D.13.h.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the Veteran to 
provide a statement detailing his 
knowledge of the death of Private First 
Class (PFC) Albert Collins.  He should 
answer the following queries:

?	Did he witness the death of PFC 
Collins?

?	Did he serve with PFC Collins?

?	Was he stationed with PFC Collins?
DOCKET NO.  06-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the claim sought.

In November 2007, the Veteran and his wife testified before a 
Decision Review Officer at hearing at the Philadelphia RO.  A 
copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in Vietnam from August 1966 to August 1967 
as a carpenter and construction worker with Headquarters and 
Headquarters Company, 87th Engineer Battalion (Construction).  
According to Shelby Stanton's Vietnam Order of Battle, the 
87th Engineer Battalion served the 35th Engineer Group at Cam 
Ranh Bay. 

In support of his claim of entitlement to service connection 
for posttraumatic stress disorder the Veteran has identified 
three stressors that he believes contributed to the disorder: 
1) engaging in a firefight and having a gun being pointed at 
him by a Republic of Korea Marine sometime in September 1966 
at Ninh Hoa; 2) learning of the September 1966 death of an 
Albert Collins, who had the same name as a close friend; and 
3) being evacuated out of Vietnam on the same aircraft as 
severely wounded soldiers.  

Regarding his first stressor, the Veteran reports that he 
believes that Bravo Company, 1st Battalion, 22nd Infantry, 4th 
Infantry Division was also involved in the same firefight in 
September 1966.  Additionally, at a March 2005 VA 
examination, the examiner diagnosed the Veteran with 
posttraumatic stress disorder based on his account of a 
firefight outside of Nha Trang.  While Nha Trang and Ninh Hoa 
are both within the Khánh Hòa province, along the coast of 
Vietnam, the appellant's participation in the firefight 
remains unverified.  

Since the March 2005 examination, the Veteran identified the 
other two stressors.  While the Vietnam Veterans Memorial 
Directory of Names confirms the death of a Private First 
Class Albert Collins, and while Private First Class Collins 
served with the 4th Infantry Division, the relationship 
between that soldier's death and the appellant's own service 
in Vietnam remains unclear.  That is, the Veteran has yet to 
allege that he witnessed the death of Private Collins, or 
that he knew and served with the Private Collins who was 
killed.  

Finally, the Veteran's service medical records confirm that 
he was medevaced from Vietnam in August 1967 because of 
hepatitis.  While it is unclear whether the appellant was 
physically in the same part of the aircraft as severely 
wounded soldiers, the Board concedes that it is probable that 
he did travel to the continental United States with service 
personnel who had been wounded in battle and who were being 
returned for additional medical care in the United States.  

On review of the record, the Board finds that the effort to 
verify the appellant's stressors one and two was inadequate.  
Particularly, with respect to stressor number one the 
claimant has provided the minimum information required by VA 
to pursue a request with the U.S. Army and Joint Services 
Records Research Center, and VA now has a duty to verify the 
specific stressors identified by the Veteran.  See 38 
U.S.C.A. § 5103A (West 2002).  The Board finds that claimed 
stressor number three is verified, but it is unclear whether 
the appellant has posttraumatic stress disorder exclusively 
due to that confirmed stressor. 

On remand, the RO should attempt to independently verify 
whether during the Veteran's service he was exposed to 
stressors one and two.  Therefore, VA must provide a summary 
of these stressor statements to the U.S. Army and Joint 
Services Records Research Center, and ask them to attempt to 
verify these stressors.  See VA Manual M-21-1MR, 
IV.ii.1.D.13.h.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the Veteran to 
provide a statement detailing his 
knowledge of the death of Private First 
Class (PFC) Albert Collins.  He should 
answer the following queries:

?	Did he witness the death of PFC 
Collins?

?	Did he serve with PFC Collins?

?	Was he stationed with PFC Collins?

?	Was PFC Collins' unit stationed near 
or with the 87th Engineer Battalion?

?	Besides the similarity between the 
name of a friend and PFC Collins, how 
does the latter's death relate to 
your PTSD?

2.  Following the receipt of the 
appellant's response, OR after waiting a 
reasonable period of time to allow a 
response, the RO must attempt to verify 
the Veteran's participation in a firefight 
sometime in September 1966 in Ninh Hoa.  
If the Veteran provides additional 
information that suggests more than a 
similarity between the name of a friend 
and the death of a soldier he did not 
personally know, attempts to verify that 
stressor should be undertaken as well.  In 
this respect, the RO must forward a 
stressor summary to the U.S. Army and 
Joint Services Records Research Center and 
ask them to attempt to verify the claimed 
stressors.  The RO should also obtain unit 
information (including morning reports, if 
available) for the 87th Engineer 
Battalion; and Bravo Company, 1st 
Battalion, 22nd Infantry, 4th Infantry 
Division for the months of September and 
October 1966.  The RO must keep the 
Veteran informed of the results, and 
document any findings or lack of findings 
in the record.

2.  Thereafter, the RO should schedule the 
Veteran for an examination, to be 
conducted by a psychiatrist, to determine 
the nature and etiology of posttraumatic 
stress disorder.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner should 
specifically note which independently 
verified stressor, if any, is causing the 
Veteran's symptoms.  After a full 
examination and thorough review of the 
record, the examiner must express an 
opinion as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that posttraumatic stress disorder 
is related to any verified in-service 
stressor.  The examiner must specifically 
address whether the appellant has 
posttraumatic stress disorder purely as a 
result of flying to the United States with 
soldiers who had been wounded in action.  
A complete rationale for the opinion 
offered must be provided.

In preparing his or her opinion, the 
examination physician must note the 
following:

*	"It is due to" means 100 percent 
assurance of the relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" mean 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why 
the question of whether posttraumatic 
stress disorder is due to a verified 
stressor is unknowable.

The examining psychiatrist must also 
append a copy of his or her Curriculum 
Vitae to the examination report.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
report of the psychiatrist.  If the 
requested opinion is incomplete in any 
manner, the RO must take corrective 
action.  38 C.F.R. § 4.2 (2009).

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for posttraumatic stress 
disorder.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

